DETAILED ACTION
This office action is a response to an application filed on 11/30/2020.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) (s) were submitted on 05/25/2021, 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/20/2020. These drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.


Prior art references of recorded in combination teach each of these features;
Pan et al. (US20200100197A1) teaches method and apparatus for decoding SSB and configuring PBCH payload. 
Qi et al. (US 20210014011 A1) teaches method for establishing RRC and distinguished by a separate bit field in a Display Control Interface (DCI) of the PDCCH in the second search space, or different indication contents are distinguished by a specific bit value/value combination in the DCI of the PDCCH in the second search space, or different indication contents are distinguished by performing Cyclic Redundancy Check (CRC) scrambling on the PDCCH in the second search space through different RNTIs  sending beam failure recovery request.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1, 7 and 13; specifically to the other limitations with the combination of including;  

“determining whether a paging configuration indicating at least two physical downlink control channel (PDCCH) monitoring occasions associated with a synchronization signal block (SSB) in a paging occasion (PO) is received from a base station (BS);
Determining whether the UE is operated in an unlicensed spectrum;
receiving an indication in a short message in a first PDCCH monitoring occasion of the at least two PDCCH monitoring occasions when it is determined that the UE is operated in the unlicensed spectrum and the paging configuration indicating the at least two PDCCH monitoring occasions is transmitted, the short message included in downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI); and


Dependent claims 2-6, 8- 12 and 14-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYAW Z SOE/               Primary Examiner, Art Unit 2412